Title: To James Madison from Abel Harris, 14 June 1808
From: Harris, Abel
To: Madison, James



Sir,
Portsmouth N H June 14th. 1808

Our W Harris when at Washington obtained Permission to send a Ship to France.  We now have a Ship nearly ready for Sea but the report that Mr. Armstrong has left Paris and all American property in French Ports condemned induce us to defer her sailing at present.  We will consider it a very great favour if you will give us your Oppinion if it is prudent at this time to send a Ship to France for a Cargo already purchased.  Our W Harris goes out in the Ship and will be happy to take particular charge of any Letters you may have to forward  Most Respectfully We are sir Your O Humbl Servts

Abel & R Harris

